t c memo united_states tax_court gilbert j arevalo petitioner v commissioner of internal revenue respondent docket no filed date gilbert j arevalo pro_se andrew moore for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure - - after concessions made by respondent the remaining issues for decision are whether petitioner's consulting activity was an activity engaged in for profit within the meaning of sec_183 and whether petitioner has substantiated the nature and amount of various deductions he claimed on the schedules c attached to his federal_income_tax return ’ some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in san jose california when the petition in this case was filed during petitioner was employed full time as an engineer for ultratech stepper inc ultratech in petitioner received wages from his employment with ultratech in the amount of dollar_figure petitioner contends that he worked for ultratech hours per week and that he spent all of his spare time conducting a consulting business petitioner asserts that his consulting activity involved instructing clients in personal investment strategies including a covered option trading technique petitioner contends that he spent to hours each week engaged in the consulting activity t in his trial memorandum respondent concedes that petitioner is liable for self-employment_tax only in the amount of dollar_figure and that petitioner is entitled to a self-employment_tax deduction in the amount of dollar_figure petitioner's liability for self-employment_tax and an adjustment to his corresponding deduction are computational adjustments that depend on the resolution of the issues in dispute in this case petitioner did not have a separate office to conduct his consulting activity rather petitioner asserts that he met clients at restaurants and that he used space in his home to prepare client presentations and to perform administrative tasks petitioner further contends that he rented space to store the activity's records petitioner failed to present the records at trial instead petitioner testified that he has discarded the activity's records petitioner did not maintain a separate business telephone line or a separate business bank account on the schedule c attached to his federal_income_tax return petitioner listed his business activity as instructor for petitioner reported gross_receipts for the consulting activity in the amount of dollar_figure and claimed the following deductions expenses advertising dollar_figure car truck big_number depreciation big_number legal prof service sec_275 office expense repairs maintenance supplie sec_27 travel big_number meals entertainment big_number business_gifts cleaning demos training dues publication sec_473 educational supp field accommodation sec_175 incentive award sec_425 postage storage big_number telephone total big_number petitioner received a bachelor of arts degree with a major in optical engineering and a minor in mathematics petitioner does not have a license to trade securities he has not taken any formal education in the trading of securities respondent determined that petitioner's consulting activity was not an activity engaged in for profit in the alternative respondent determined that petitioner's claimed schedule c expenses were personal expenses and not ordinary and necessary business_expenses sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed by sec_183 an activity_not_engaged_in_for_profit is any activity for which deductions would not be allowed under sec_162 or under - - paragraph or of sec_212 sec_183 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the profit standards applicable to sec_212 are the same as those applicable to sec_162 see 893_f2d_656 4th cir affg 91_tc_686 for a taxpayer to deduct expenses of an activity pursuant to sec_162 the taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit see sec_183 90_tc_74 83_tc_79 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit is not reguired the taxpayer's profit objective must be bona_fide see 91_tc_371 85_tc_557 whether a taxpayer had an actual and honest profit objective is a question of fact to be resolved from all relevant facts and circumstances see 645_f2d_784 9th cir affg tcmemo_1978_202 hulter v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir greater weight is given to objective facts than to a taxpayer's statement of intent see beck v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors that should be considered in determining whether an activity is engaged in with the requisite profit objective the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used by the taxpayer in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor nor the existence of even a majority of the factors is controlling but rather it is an evaluation of all the facts and circumstances in the case taken as a whole which is - jj - determinative these factors are not applicable or appropriate in every case see 86_tc_360 based upon the above factors as applied to the circumstances of this case we find that petitioner did not engage in the consulting activity for profit first petitioner's consulting activity was not conducted in a businesslike manner petitioner did not maintain a separate bank account formal accounts or books for the consulting activity he did not even have his own telephone line for this activity but used a roommate's line petitioner's failure to keep client lists and business records supports the conclusion that he did not conduct the activity in question in a manner calculated to produce a profit petitioner also has failed to convince us of his claim that he expended virtually all of his nonemployment hours carrying on the consulting activity we find that petitioner's claims regarding the amount of time he spent pursuing the consulting activity are exaggerated furthermore petitioner's reliance on his diary to substantiate the amount of time he spent pursuing the activity 1s unconvincing petitioner has conceded that his diary entries were not even written contemporaneously the record as a whole is consistent with the conclusion that petitioner's investment advisory activity was a spare time --- - activity that consumed only a modest portion of petitioner's work week petitioner has also failed to demonstrate any expertise in the securities industry petitioner does not have a license to trade securities or any formal training in investing he has no employment history in the brokerage business or in any aspect of the securities and investment consulting field he has shown no experience in the area of his alleged consulting activity petitioner had substantial income from sources other than the investment consulting activity during the year at issue petitioner was employed full time as an engineer in petitioner received wages from his employment as an engineer in the amount of dollar_figure lastly petitioner has not provided us with evidence that demonstrates that he has a history of generating income from this investment consulting activity accordingly based upon the above factors we hold that petitioner did not engage in the consulting activity for profit on the contrary the record and particularly the substantial claimed expenses indicates that the activity such as it was was conducted for the purpose of supporting a claim to offset schedule c losses against wages earned in an entirely separate employment activity our finding that petitioner did not engage in the consulting activity for profit does not end our inquiry for --- - petitioner reported gross_receipts from the consulting activity in the amount of dollar_figure sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the total gross_income derived from the activity exceeds the deductions allowed by sec_183 therefore we must decide whether petitioner has substantiated the expenses he claimed on the schedule c attached to his federal_income_tax return respondent determined that petitioner's claimed schedule c expenses were personal in nature and not ordinary and necessary expenses of petitioner's purported investment activity in general where an expenditure is primarily associated with business purposes and where personal benefit is distinctly secondary and incidental the expenditure may be deducted under sec_162 see 55_tc_94 conversely if an expenditure is primarily motivated by personal considerations generally no deduction will be allowed see 36_tc_879 an expenditure is not ordinary and necessary unless the taxpayer establishes that it is directly connected with or proximately related to the taxpayer's activities see bingham's 325_us_365 taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability see -- - sec_6001 under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is permitted to estimate the amount allowable see 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite sec_274 overrides the cohan doctrine in the case of travel_expenses meals_and_lodging while away from home and listed_property 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date sec_274 imposes stringent requirements to which taxpayers must strictly adhere under sec_274 a taxpayer must substantiate the amount time place and business_purpose of the expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_1_274-5t temporary income_tax regs fed reg date adequate_records are defined as an account book diary log statement of expense trip sheets or similar records see sec_1_274-5t temporary income_tax regs fed reg date passenger automobiles are listed_property under sec_280f a as discussed above petitioner's consulting activity was not carried on in a businesslike manner petitioner did not maintain a separate business bank account formal books or accounts of the activity's transactions instead to substantiate his claimed schedule c expenses petitioner presented this court with a group of receipts contrary to petitioner's assertions most of the receipts do not establish the business_purpose of petitioner's claimed expenses however petitioner reported gross_receipts from his consulting activity for in the amount of dollar_figure we find that in regard to the expenses claimed that are not subject_to sec_274 there is sufficient evidence in the record to allow deductions up to the amount of gross_receipts accordingly we hold that petitioner is entitled to deductions for schedule c expenses in the amount of dollar_figure see sec_183 to reflect the foregoing decision will be entered under rule
